Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
In response to the amendment filed on 10/24/2022, claims 2, 5, 9, 12 and 16 have been cancelled, and claims 1, 3, 4, 6-8, 10, 11, 13-15, 17-20 are pending.
The amendments to the claims obviate the previous specification objection and 35 U.S.C. 112 rejection.  Those objection and rejection have been hereby withdrawn.
The previous drawing objections have not been addressed and therefore remains.

Response to Arguments
Applicant's arguments filed 10/24/2022 have been fully considered but they are not persuasive. Applicant argues Shiber ‘009, Shiber ‘309 and Demarais do not disclose the newly amended features of the introducer sleeve.  The Examiner agrees Shiver ‘309 fails to teach such a feature and therefore the previous 35 U.S.C. 102 rejection has been withdrawn.  However, it is the Examiner ‘s position that Shiber ‘009 does in fact teach such a feature that meets the limitations of the claimed introducer sleeve with the side opening.   The citations for such a feature can be found in the rejections below.  It is further noted “side opening” can refer to any side, including a distal side.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the guidewire lumen fixed within an entire length of the elongated screw/helical member in claims 1, 10 and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: rotation mechanism in claims 1, 10 and 15 since the limitation uses a generic place holder “rotation mechanism” coupled with the functional language of “configured to rotate the elongated screw so as to proximally retract the biological material fixed within a patient” (as per claim 1), “to cause rotation of the elongated helical member” (as per claim 10), and “to rotate the elongated helical member in order to proximally retract material from a distal section of the catheter to a proximal section of the catheter” (as per claim 15).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 8, 10 and 15, 17-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shiber (US 6143009; hereinafter as Shiber ‘009) in view of Shiber ‘309.
Claim 1. Shiber ‘009 discloses a biological conveyance system (Figs. 3, 4), comprising: a catheter tube (12, 47) having a lumen extending therethrough (Figs. 3, 4, i.e. disclosed as a flexible tube); an elongated screw (31, 42) having a proximal end and a distal end; said elongated screw positioned within said lumen of said catheter tube (col. 3, ll. 18-23; col. 4, ll. 33-55); the elongated screw having a helical shape formed from a plurality of loops and a throughway extending between the distal end of the elongated screw and the proximal end of the elongated screw; the throughway being formed entirely from and within an interior diameter of each of the plurality of loops (the throughway is considered as being formed entirely from and within an interior diameter of each of the plurality of loops since there is nothing in between the gaps of the spiral, such as an external sleeve, defining the lumen as well.  In other words, it is the entirely the spiral that defines the throughway) and forming a passage that is continuous between the proximal end and the distal end of said elongated screw  (col. 3, ll. 18-49; col. 4, ll. 33-55, i.e. spiral is core-less); and, a rotational mechanism (17, 41) linked to the elongated screw and configured to rotate the elongated screw so as to proximally retract biological matter fixed within a patient (col. 2, ll. 15-21 col. 4, ll. 33-41; rotational mechanism is disclosed in the instant application in [0017] as a motor and therefore under 35 U.S.C. 112, 6th paragraph, the motor disclosed by Shiber ‘009 is the equivalent); and an introducer sleeve (shaft 41’ or tubular-housing 11) (as discussed in col. 4, ll. 32-34 – shaft 41’ is a tube) with at least one side opening exposing an interior of the introducer sleeve with an exterior of the introducer sleeve (shaft 41’ has a distal side opening (it is noted ‘side opening’ can refer to any side, and therefore the distal side of the shaft 41’ has an opening (distal opening)) that forms a continuous passage with a spiral 42 as discussed in col. 4, ll. 32-38 that exposes the exterior to the interior of the sleeve (for example – as a guidewire can enter from the exterior into the interior of the sleeve through this opening); tubular-housing 11 has port 15 as a side opening to expose an interior of the sleeve with an exterior of the sleeve by applying suction to the port as discussed in col. 5, ll. 11-13).
Shiber ‘009 discloses the invention substantially as claimed above, including the system can be used a guidewire (43) (col. 4, ll. 33-41) but fails to disclose a guidewire lumen fixed within an entire length of the elongated screw.  However, in a similar field of endeavor, Shiber ‘309 teaches a system for treating occlusions (12), wherein, wherein an elongated screw (8) having a distal screw segment (6) for rotating within and penetrating an occlusion (12) (Fig. 3; [0027], [0032]-[0037]).  The elongated screw is provided with a guidewire lumen (shield 7 and tube section 19 together makeup the claimed guidewire lumen, wherein 7’+19’ in Fig. 9 shows the connection of the two elements to form a continuous lumen) fixed ([0020], i.e. affixed to casing 8) within an entire length of the elongated screw (Fig. 2 illustrates the proximal end of the elongated screw, wherein the guidewire lumen 7 extends through the proximal end of the elongated screw 8 and Fig. 9 illustrates the distal end where the distal segment of the  guidewire lumen 19’ extends to the distal end of the elongated screw) for permitting a guidewire (9) to extend through the passageway defined by the elongated screw ([0020], i.e. pilot wire 9 can be a standard guidewire).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shiber ‘009 with a guidewire lumen fixed within an entire length of the elongated screw as taught by Shiber ‘309 to provide a shield (i.e. pilot wire shield) to allow the elongated screw to easily and/or smoothly slide and rotate over the guidewire ([0020]) such that the guidewire does not accidentally undesirably interact with the loops of the screw (does not bump into the loops or accidentally become threaded through the gaps between the screw).
Claim 3. The combination discloses the invention substantially as claimed above, wherein Shiber ‘009 discloses the rotational mechanism is coupled to the proximal end of the elongated screw (col. 2, ll. 15-21; col. 4, ll. 33-39; via output shaft 17’ or 41).
Claim 8. Shiber ‘009 discloses a thrombus transport system (Figs. 3, 4) comprising: a catheter (12, 47) having a lumen extending therethrough (Figs. 3, 4, i.e. disclosed as a flexible tube); an elongated helical member (31, 42) positioned within the catheter lumen (col. 3, ll. 18-23; col. 4, ll. 33-55); the elongated helical member having a plurality of loops having an inner surface that entirely form a throughway (the throughway is considered as being formed entirely from and within an interior diameter of each of the plurality of loops since there is nothing in between the gaps of the spiral, such as an external sleeve, defining the lumen as well.  In other words, it is the entirely the spiral that defines the throughway) that extends along an entire length of the elongated helical member (col. 3, ll. 18-49; col. 4, ll. 33-55, i.e. spiral is core-less); a rotation mechanism (17, 41) linked to the elongated helical member so as to cause rotation of the elongated helical member (col. 2, ll. 15-21 col. 4, ll. 33-41; rotational mechanism is disclosed in the instant application in [0017] as a motor and therefore under 35 U.S.C. 112, 6th paragraph, the motor disclosed by Shiber ‘309 is the equivalent); and an introducer sleeve (shaft 41’ or tubular-housing 11) (as discussed in col. 4, ll. 32-34 – shaft 41’ is a tube) with at least one side opening positioned near an aspiration port (shaft 41’ has a distal side opening (it is noted ‘side opening’ can refer to any side, and therefore the distal side of the shaft 41’ has an opening (distal opening) positioned near aspiration port 71; the term ‘near’ is relative and aspiration port 71 is on the distal half of shaft 41’ and therefore near the distal side opening of shaft 41’); tubular-housing 11 has a distal side opening  (it is noted ‘side opening’ can refer to any side, and therefore the distal side of the tubular-housing 11 has an opening (distal opening) positioned near aspiration port 15).
Shiber ‘009 discloses the invention substantially as claimed above, including the system can be used a guidewire (43) (col. 4, ll. 33-41) but fails to disclose a guidewire lumen fixed within an entire length of the throughway of the elongated helical member so as to allow passage of a guidewire through the elongated helical member.  However, in a similar field of endeavor, Shiber ‘309 teaches a system for treating occlusions (12), wherein, wherein an elongated helical member (8) having a distal helical segment (6) for rotating within and penetrating an occlusion (12) (Fig. 3; [0027], [0032]-[0037]).  The elongated helical member is provided with a guidewire lumen (shield 7 and tube section 19 together makeup the claimed guidewire lumen, wherein 7’+19’ in Fig. 9 shows the connection of the two elements to form a continuous lumen) fixed ([0020], i.e. affixed to casing 8) within an entire length of the elongated helical member (Fig. 2 illustrates the proximal end of the elongated helical member, wherein the guidewire lumen 7 extends through the proximal end of the elongated helical member 8 and Fig. 9 illustrates the distal end where the distal segment of the  guidewire lumen 19’ extends to the distal end of the elongated helical member) for permitting a guidewire (9) to extend through the passageway defined by the elongated screw ([0020], i.e. pilot wire 9 can be a standard guidewire).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shiber ‘009 with a guidewire lumen fixed within an entire length of the throughway of the elongated helical member so as to allow passage of a guidewire through the elongated helical member as taught by Shiber ‘309 to provide a shield (i.e. pilot wire shield) to allow the elongated helical member to easily and/or smoothly slide and rotate over the guidewire ([0020]) such that the guidewire does not accidentally undesirably interact with the loops of the elongated helical member (does not bump into the loops or accidentally become threaded through the gaps between the elongated helical member).
Claim 10. The combination discloses the invention substantially as claimed above, wherein Shiber ‘009 discloses the rotation mechanism is coupled to a proximal end of the elongated helical member (col. 2, ll. 15-21; col. 4, ll. 33-39; via output shaft 17’ or 41).
Claim 15. Shiber ‘009 discloses a material transport system (Figs. 3, 4) comprising: a catheter (12, 47) having a lumen extending therethrough therethrough (Figs. 3, 4, i.e. disclosed as a flexible tube); an elongated helical member (31, 42) rotatably positioned within the catheter lumen (col. 3, ll. 18-23; col. 4, ll. 33-55); the elongated helical member having a plurality of loops having an inner region that entirely form a throughway (the throughway is considered as being formed entirely from and within an interior diameter of each of the plurality of loops since there is nothing in between the gaps of the spiral, such as an external sleeve, defining the lumen as well.  In other words, it is the entirely the spiral that defines the throughway) that extends along an entire length of the elongated helical member (col. 3, ll. 18-49; col. 4, ll. 33-55, i.e. spiral is core-less); a rotation mechanism (17, 41) operatively connected to the elongated helical member so as to rotate the elongated helical member in order to proximally retract material from a distal section of the catheter to a proximal section of the catheter (col. 2, ll. 15-21 col. 4, ll. 33-41; rotational mechanism is disclosed in the instant application in [0017] as a motor and therefore under 35 U.S.C. 112, 6th paragraph, the motor disclosed by Shiber ‘309 is the equivalent); and an introducer sleeve (shaft 41’ or tubular-housing 11) (as discussed in col. 4, ll. 32-34 – shaft 41’ is a tube) with at least one side opening (shaft 41’ has a distal side opening (it is noted ‘side opening’ can refer to any side, and therefore the distal side of the shaft 41’ has an opening (distal opening); tubular-housing 11 has a side opening 15).
Shiber ‘009 discloses the invention substantially as claimed above, including the system can be used a guidewire (43) (col. 4, ll. 33-41) but fails to disclose a guidewire lumen fixed within an entire length of the throughway of the elongated helical member so as to allow passage of a guidewire through the elongated helical member.  However, in a similar field of endeavor, Shiber ‘309 teaches a system for treating occlusions (12), wherein, wherein an elongated helical member (8) having a distal helical segment (6) for rotating within and penetrating an occlusion (12) (Fig. 3; [0027], [0032]-[0037]).  The elongated helical member is provided with a guidewire lumen (shield 7 and tube section 19 together makeup the claimed guidewire lumen, wherein 7’+19’ in Fig. 9 shows the connection of the two elements to form a continuous lumen) fixed ([0020], i.e. affixed to casing 8) within an entire length of the elongated helical member (Fig. 2 illustrates the proximal end of the elongated helical member, wherein the guidewire lumen 7 extends through the proximal end of the elongated helical member 8 and Fig. 9 illustrates the distal end where the distal segment of the  guidewire lumen 19’ extends to the distal end of the elongated helical member) for permitting a guidewire (9) to extend through the passageway defined by the elongated helical member ([0020], i.e. pilot wire 9 can be a standard guidewire).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shiber ‘009 with a guidewire lumen fixed within an entire length of the throughway of the elongated helical member so as to allow passage of a guidewire through the elongated helical member as taught by Shiber ‘309 to provide a shield (i.e. pilot wire shield) to allow the elongated helical member to easily and/or smoothly slide and rotate over the guidewire ([0020]) such that the guidewire does not accidentally undesirably interact with the loops of the elongated helical member (does not bump into the loops or accidentally become threaded through the gaps between the elongated helical member).
Claim 17. The combination discloses the invention substantially as claimed above, wherein Shiber ‘009 discloses the elongated helical member is a metallic screw (col. 3, ll. 18-24; col. 4, ll. 39-41; 3i.e. stainless steel, Nitinol or other bio-compatible alloys).
Claim 18. The combination discloses the invention substantially as claimed above, wherein Shiber ‘009 discloses the elongated helical member is an auger (Fig. 3B illustrates a close up of the helical segment for transporting material; wherein an auger is defined as a helical part used for moving materials and the spiral of Shiber ‘009 is designed to do so as discussed in col. 5, ll. 1-52).
Claim 19. The combination discloses the invention substantially as claimed above, wherein Shiber ‘009 discloses the elongated helical member further comprises a proximal shaft (17’; col. 2, ll. 15-21).
Claim 20. The combination discloses the invention substantially as claimed above, wherein Shiber ‘009 discloses the proximal shaft of the elongated helical member is coupled to the rotation mechanism (17’; col. 2, ll. 15-21, i.e. output shaft)

Claims 4 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shiber ‘009 in view of Shiber ‘309 as applied to claims 1 and 8 above, and further in view of Demarais et al (US 2004/0219028).
Claim 4. The combination discloses the invention substantially as claimed above, wherein Shiber ‘009 discloses a valve (seal 73 and proximal end of tubular housing 46 together is a valve allowing elements like a motor shaft to be inserted therethrough – col. 4, ll. 49-53) coupled to a proximal end of said catheter, the valve having an aspiration port (71) configured for aspiration of biological matter within the valve (col. 4, ll. 42-55).  The combination fails to disclose the valve is a hemostasis valve.
 However, in a similar field of endeavor, Demarais et al further teaches a biological conveyance system using a helical wire (coiled pump member in Fig. 1A), wherein the wires form a plurality of loops that extend adjacent to and directly underneath the port (15) for removing matter (Fig. 1A; [0054], [0055]), wherein the system further comprises a Y-adapter hemostasis valve to permit introduction of a guidewire while minimizing blood loss or the egress of blood, wherein the helical wire is positioned within the Y-adapter hemostasis valve (Fig. 5B; [0075]).  Therefore, since both the combination and Demarais et al are directed to systems for removing a biological matter while allowing introduction of other elements therethrough, it would have been obvious to one of ordinary skill in the art to substitute one known valve (Y-adaptor valve of Demarais et al) with another (tubular housing and seal of Shiber) to achieve the predictable result of introducing other elements while preventing blood loss.
Claim 11. The combination discloses the invention substantially as claimed above, wherein Shiber ‘009 discloses a valve (seal 73 and proximal end of tubular housing 46 together is a valve allowing elements like a motor shaft to be inserted therethrough – col. 4, ll. 49-53) coupled to a proximal end of said catheter, the valve having an aspiration port (71) configured for aspiration of biological matter within the valve (col. 4, ll. 42-55).  The combination fails to disclose the valve is a hemostasis valve.
 However, in a similar field of endeavor, Demarais et al further teaches a biological conveyance system using a helical wire (coiled pump member in Fig. 1A), wherein the wires form a plurality of loops that extend adjacent to and directly underneath the port (15) for removing matter (Fig. 1A; [0054], [0055]), wherein the system further comprises a Y-adapter hemostasis valve to permit introduction of a guidewire while minimizing blood loss or the egress of blood, wherein the helical wire is positioned within the Y-adapter hemostasis valve (Fig. 5B; [0075]).  Therefore, since both the combination and Demarais et al are directed to systems for removing a biological matter while allowing introduction of elements therethrough, it would have been obvious to one of ordinary skill in the art to substitute one known valve (Y-adaptor valve of Demarais et al) with another (tubular housing and seal of Shiber) to achieve the predictable result of introducing of a elements while preventing blood loss.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 6-8, 10, 11, 13-15, 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,539,022 in view of Shiber ‘009 and Shiber  (US 2005/0027309; hereinafter as ‘Shiber ‘309’).
Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in some respects and merely add an obvious feature absent from the claims of the patent claims in other respects.
Claims 1, 8 and 15 of the instant application adds the additional feature of the elongated screw/helical member having a helical shape formed from a plurality of loops and a throughway extending between the distal end of the elongated screw and the proximal end of the elongated screw; the throughway being formed entirely from and within an interior diameter of each of the plurality of loops and forming a passage that is continuous between the proximal end and the distal end of said elongated screw absent from the patent claims.  
However, in the same field of endeavor, Shiber ‘009 discloses a biological conveyance system (Figs. 3, 4), comprising: an elongated screw (31, 42) having a proximal end and a distal end; said elongated screw positioned within said lumen of said catheter tube (col. 3, ll. 18-23; col. 4, ll. 33-55); the elongated screw having a helical shape formed from a plurality of loops and a throughway extending between the distal end of the elongated screw and the proximal end of the elongated screw; the throughway being formed entirely from and within an interior diameter of each of the plurality of loops (the throughway is considered as being formed entirely from and within an interior diameter of each of the plurality of loops since there is nothing in between the gaps of the spiral, such as an external sleeve, defining the lumen as well.  In other words, it is the entirely the spiral that defines the throughway) and forming a passage that is continuous between the proximal end and the distal end of said elongated screw (col. 3, ll. 18-49; col. 4, ll. 33-55, i.e. spiral is core-less).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the patent claims with the configuration of the elongated screw/helical member having a thoroughway formed entirely from and within an interior diameter of each of the plurality of loops and forming a continuous passageway as taught by Shiber ‘009 to maximize the carrying capacity of the screw/helical member.  In other words, an open configuration (space between helix) of the elongated screw/helical member increases the space for carrying and removing matter from the body.
Claims 1, 8 and 15 of the instant application adds the additional feature of a guidewire lumen fixed within an entire length of the elongated screw/helical member absent from the patent claims.
However, in a similar field of endeavor, Shiber ‘309 teaches a system for treating occlusions (12), wherein, wherein an elongated helical member (8) having a distal helical segment (6) for rotating within and penetrating an occlusion (12) (Fig. 3; [0027], [0032]-[0037]).  The elongated helical member is provided with a guidewire lumen (shield 7 and tube section 19 together makeup the claimed guidewire lumen, wherein 7’+19’ in Fig. 9 shows the connection of the two elements to form a continuous lumen) fixed ([0020], i.e. affixed to casing 8) within an entire length of the elongated helical member (Fig. 2 illustrates the proximal end of the elongated helical member, wherein the guidewire lumen 7 extends through the proximal end of the elongated helical member 8 and Fig. 9 illustrates the distal end where the distal segment of the  guidewire lumen 19’ extends to the distal end of the elongated helical member) for permitting a guidewire (9) to extend through the passageway defined by the elongated screw ([0020], i.e. pilot wire 9 can be a standard guidewire).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the patent claims with a guidewire lumen fixed within an entire length of the throughway of the elongated helical member so as to allow passage of a guidewire through the elongated helical member as taught by Shiber ‘309 to provide a shield (i.e. pilot wire shield) to allow the elongated helical member to easily and/or smoothly slide and rotate over the guidewire ([0020]) such that the guidewire does not accidentally undesirably interact with the loops of the elongated helical member (does not bump into the loops or accidentally become threaded through the gaps between the elongated helical member).

	Claims 1, 3, 4, 6-8, 10, 11, 13-15, 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,610,256 in view of Shiber ‘309.
Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in some respects and merely add an obvious feature absent from the claims of the patent claims in other respects.
Claims 1, 8 and 15 of the instant application adds the additional feature of a guidewire lumen fixed within an entire length of the elongated screw/helical member, the guidewire lumen affixed to the interior diameter of each of the plurality of loops of the elongated screw/helical member absent from the patent claims.
However, in a similar field of endeavor, Shiber ‘309 teaches a system for treating occlusions (12), wherein, wherein an elongated helical member (8) having a distal helical segment (6) for rotating within and penetrating an occlusion (12) (Fig. 3; [0027], [0032]-[0037]).  The elongated helical member is provided with a guidewire lumen (shield 7 and tube section 19 together makeup the claimed guidewire lumen, wherein 7’+19’ in Fig. 9 shows the connection of the two elements to form a continuous lumen) fixed ([0020], i.e. affixed to casing 8) within an entire length of the elongated helical member (Fig. 2 illustrates the proximal end of the elongated helical member, wherein the guidewire lumen 7 extends through the proximal end of the elongated helical member 8 and Fig. 9 illustrates the distal end where the distal segment of the guidewire lumen 19’ extends to the distal end of the elongated helical member) for permitting a guidewire (9) to extend through the passageway defined by the elongated screw ([0020], i.e. pilot wire 9 can be a standard guidewire), wherein the guidewire lumen is affixed to the interior diameter of each of the plurality of loops of the elongated screw ([0020], affixed to casing 8 which includes distal portion 6 and midsection 5, thus entirety of the loops).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the patent claims with a guidewire lumen fixed within an entire length of the throughway of the elongated helical member so as to allow passage of a guidewire through the elongated helical member, the guidewire lumen affixed to the interior diameter of each of the plurality of loops of the elongated screw/helical member absent from the patent claim as taught by Shiber ‘309 to provide a shield (i.e. pilot wire shield) to allow the elongated helical member to easily and/or smoothly slide and rotate over the guidewire ([0020]) such that the guidewire does not accidentally undesirably interact with the loops of the elongated helical member (does not bump into the loops or accidentally become threaded through the gaps between the elongated helical member).
The features of the introducer sleeve now recited in independent claims 1, 8 and 15 of the instant claims can be found in claims 5, 6, 13 and 14 of the patent claims.

Allowable Subject Matter
Claims 6, 7, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and if the double patenting rejections are obviated.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, as cited above, discloses the invention substantially as claimed above substantially as claimed, wherein Shiber ‘009 discloses a sleeve (41’) which can be used to introduced a guidewire or other elongate objects (col. 3, ll. 33-39).  The sleeve is used as a shaft for transmitting rotational motion of the motor (41) to the spiral (42) for removing an obstruction from the vessel.  Unlike the introducer sleeve of Shibar ‘009, the introducer sleeve of Applicant’s invention contains a plurality of slots for aligning with port (18) to aid in pulling matter through the catheter or delivering a guidewire ([0031], [0035]).  Therefore, the introducer sleeve of Shibar ‘009 does not have a plurality of slots exposing an interior of the introducer sleeve with an exterior of the introducer sleeve and these features distinguish over the prior art of record. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620.  The examiner can normally be reached on Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771